DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 08/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11181989 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Lee; JongOh et al., US 20140104208 A1], discloses:
“The touch integrated circuit 120 may be connected with the application processor 130”, as recited in ¶ 0048.
	Furthermore, the prior art, [Hung; Kuo-Wei, US 20140152601 A1], discloses:
“In step 206, the processor 130 controls the touch display device 100 perform a corresponding function according to the received touch signal”, as recited in ¶ 0025.
	Furthermore, the prior art, [Srinivasan; Raman M., US 20150091837 A1], discloses:
“According to some embodiments, touch screen command processing may be offloaded to a remote processor already provided within the host. For example a graphics processor (or any other processor including a digital signal processor, an accelerator, a manageability engine, a security engine or any other auxiliary processor) may be used to handle these commands at essentially no cost since no additional hardware is generally needed”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "wherein the touch integrated circuit is connected to an external processor different from the touch integrated circuit via a first bus, the touch integrated circuit supplies the frame data to the external processor via the first bus, the external processor feeds determination data resulting from performing predetermined processing on the frame data back to the touch integrated circuit, and the touch integrated circuit performs an operation based on the determination data", in combination with the other recited claim features.

Regarding claims 2-11:
	Claims 2-11 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 12:
	The prior art, [Lee; JongOh et al., US 20140104208 A1], discloses:
“The touch integrated circuit 120 may be connected with the application processor 130”, as recited in ¶ 0048.
	Furthermore, the prior art, [Hung; Kuo-Wei, US 20140152601 A1], discloses:
“In step 206, the processor 130 controls the touch display device 100 perform a corresponding function according to the received touch signal”, as recited in ¶ 0025.
	Furthermore, the prior art, [Srinivasan; Raman M., US 20150091837 A1], discloses:
“According to some embodiments, touch screen command processing may be offloaded to a remote processor already provided within the host. For example a graphics processor (or any other processor including a digital signal processor, an accelerator, a manageability engine, a security engine or any other auxiliary processor) may be used to handle these commands at essentially no cost since no additional hardware is generally needed”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "wherein the touch integrated circuit supplies the frame data to the external processor via the first bus, the external processor feeds determination data resulting from performing predetermined processing on the frame data back to the touch integrated circuit, and the touch integrated circuit performs an operation based on the determination data", in combination with the other recited claim features.

Regarding claims 13-20:
	Claims 13-20 depend on claim 12 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Lee; JongOh et al., US 20140104208 A1] discloses:
“The touch integrated circuit 120 may be connected with the application processor 130”, as recited in ¶ 0048.
	
[Hung; Kuo-Wei, US 20140152601 A1] discloses:
“In step 206, the processor 130 controls the touch display device 100 perform a corresponding function according to the received touch signal”, as recited in ¶ 0025.
	
[Srinivasan; Raman M., US 20150091837 A1] discloses:
“According to some embodiments, touch screen command processing may be offloaded to a remote processor already provided within the host. For example a graphics processor (or any other processor including a digital signal processor, an accelerator, a manageability engine, a security engine or any other auxiliary processor) may be used to handle these commands at essentially no cost since no additional hardware is generally needed”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623